Citation Nr: 0735032	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  04-10 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for left wrist 
arthritis.

4.  Entitlement to service connection for left hip arthritis.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for sinusitis.

7.  Entitlement to service connection for bilateral hearing 
loss.  

8.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from March 1954 to March 1956.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied the claims of service connection for prostate 
cancer, hypertension, arthritis of the wrist and left hip, 
headaches, sinusitis, hearing loss, and tinnitus.  

The issue of entitlement to service connection for arthritis 
of the left hip is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prostate cancer was not shown during service or for many 
years following discharge from service, and it is not 
otherwise related to any incident of service.  

2.  Hypertension was not shown during service, or for many 
years following discharge from service, and it is not 
otherwise related to any incident of service.

3.  Arthritis of the left wrist was not shown in service or 
for many years following discharge from service, and is not 
otherwise related to any incident of service.  

4.  Headaches were not first shown during service, and the 
medical evidence of record fails to establish the presence of 
a current chronic headache disability.  

5.  Sinusitis was not first shown during service, and the 
medical evidence of record fails to establish the presence of 
a current chronic sinusitis disability.  

6.  Bilateral hearing loss was not shown during service, or 
for many years following discharge from service, and the 
preponderance of the evidence is against a nexus between the 
veteran's current bilateral hearing loss and any in-service 
noise exposure.  

7.  Tinnitus was not first shown during service or for many 
years following discharge from service, and the preponderance 
of the medical evidence is against a nexus between the 
veteran's current tinnitus and in-service noise exposure.  


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by 
service and may not be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).  

2.  Hypertension was not incurred in or aggravated by service 
and may not be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).  

3.  Arthritis of the left wrist was not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2007).  

4.  A chronic headache disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007).  

5.  A chronic sinusitis disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007).  

6.  Bilateral hearing loss was not incurred in or aggravated 
by service and may not be presumed to have been so incurred 
or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2007).  

7.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in April 2003 and June 2003.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection are denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

Moreover, the notices provided to the veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).
 
Although the veteran was not afforded a VA examination to 
determine the current nature and likely etiology of the 
claimed prostate cancer, hypertension, headaches, and 
sinusitis, no such examination is necessary in this case 
because there is no evidence of an in-service incurrence of 
these disabilities and record does not reflect the presence 
of prostate cancer or hypertension until many years after 
discharge from service.  Neither a chronic sinusitis 
condition nor a chronic headache condition is currently 
shown.  In disability compensation (service connection) 
claims, VA must provide a medical examination [for a nexus 
opinion, as applicable] when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Here, the veteran's service medical records are not 
available, except for the veteran's report of physical 
examination at separation, in March 1956.  National Personnel 
Records Center (NPRC) stated the records were destroyed in 
the 1973 fire.  In cases where the service medical records 
are not available, there is a heightened obligation to assist 
the veteran in the development of his case, and to explain 
findings and conclusions, as well as carefully consider the 
benefit of the doubt rule when records in the possession of 
the government are presumed to have been lost or destroyed.  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

VA has assisted the veteran in obtaining evidence, afforded 
the veteran physical examinations, obtained medical opinions 
as to the etiology and severity of disabilities, and afforded 
the veteran the opportunity to give testimony before the 
Board.  

As stated in his VA Form 9, substantive appeal, received at 
the RO in March 2004, the veteran believes that his service 
medical records were not destroyed in the 1973 fire.  
Specifically the veteran reported that he had previously 
applied for veterans benefits prior to the fire.  
Notwithstanding the veteran's contentions, the evidence of 
record does not show that the veteran filed a claim for VA 
benefits prior to the 1973 file.  More importantly, the 
veteran's assertion regarding a previously filed claim for VA 
benefits on his VA Form 9 is inconsistent with his March 2003 
claim form on which he checked the box labeled "no" 
indicating that he had never before filed a claim with VA.  
In conclusion, the evidence of record does not support a 
finding that the veteran filed a claim with VA prior to the 
1975 fire.  
VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

The veteran seeks service connection for prostate cancer, 
hypertension, left wrist arthritis, sinusitis, headaches, 
hearing loss and tinnitus.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Where a veteran had active and continuous military service 
for 90 days or more during a period of war, and sensorineural 
hearing loss (as organic disease of the nervous system), or 
arthritis, becomes manifest to a degree of 10 percent within 
one year from date of discharge of such service, such disease 
shall be presumed to have been incurred in, or aggravated by, 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In addition to the regulations governing entitlement to 
service connection outlined above, 38 C.F.R. § 3.309(e) 
provides that if a veteran was exposed to an herbicide agent 
during active military, naval, or air service, the diseases 
set forth in 38 C.F.R. § 3.309(e) shall be service-connected 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met even 
though there is no record of such disease during service, 
provided that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied.  Prostate cancer is one 
of the enumerated diseases.  38 U.S.C.A. § 1116(a)(2); 38 
C.F.R. § 3.309(e).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent.  38 C.F.R. § 3.307(a)(6)(iii).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Prostate Cancer

The veteran's 1956 separation examination report is negative 
for prostate cancer.  

The veteran has a current diagnosis of prostate cancer.  
Specifically, the veteran's private urologist submitted a 
memorandum to the RO in February 2003 indicating that the 
veteran had been under his care for Prostate Cancer since 
February 1996.  

There is no evidence of record linking the veteran's prostate 
cancer to active service.  First, the veteran did not serve 
in Vietnam during the Vietnam era, so he is not entitled to 
the presumption of exposure to Agent Orange during service; 
thus, he is not entitled to the presumption of service 
connection for prostate cancer under 38 C.F.R. § 3.307, 
3.309.

Second, the medical evidence of record does not show a 
diagnosis of prostate cancer until 1996, nearly 40 years 
following separation from service.  Moreover, there is no 
competent medical evidence of record showing that the current 
prostate cancer was caused by any disease or injury incurred 
in service.  

In sum, the medical evidence of record fails to establish a 
relationship between the veteran's current prostate cancer 
and his military service.  The preponderance of the evidence 
is against the claim of service connection for prostate 
cancer; there is no doubt to be resolved; and service 
connection for prostate cancer is not warranted.  38 U.S.C.A. 
§ 5107(b), 38 C.F.R. § 4.3.  

Left Wrist Arthritis

The veteran's March 1956 discharge examination is negative 
for complaints, findings or diagnosis of left wrist pain or 
arthritis.  The veteran, however, maintains that his left 
wrist arthritis resulted from having to help break up several 
scuffles and hold down unruly combatant servicemen during 
service as a military policeman, which caused extreme strain 
on his wrist.

At VA examination in February 2007, the veteran reported pain 
in the left wrist for three years.  The pain was constant, 
exacerbated by humidity and activity.  The veteran reported 
receiving a Cortisone injection which alleviated the pain 
only temporarily.  The veteran reported a long history of 
playing the guitar.  The veteran denied any injury and denied 
any trauma related to the military that would have affected 
the wrist.  On examination, the veteran's left wrist showed 
synovial thickening of the left first and second 
metacarpophalangeal joint and carpal metacarpal joint.  There 
was tenderness and decreased range of motion of the left 
wrist on flexion and extension and there was warmth and 
erythema noted secondary to inflammatory osteoarthritis and 
not any sort of infectious septic arthritic condition.  The 
diagnosis was degenerative joint disease, multiple sites with 
inflammatory osteoarthritis of the right first and second 
carpal metacarpal joints and basilar joints.  The examiner 
opined that the veteran's inflammatory osteoarthritis of the 
left wrist was not caused by or a result of his military 
service.  The examiner further opined that the left wrist 
symptoms most likely stemmed from years of working as an 
electrician and a steel metal worker as well as the long-term 
chronic guitar playing.  There is no opinion to the contrary.  

In sum, the medical evidence of record does not show a left 
wrist disability in service, or for many years following 
discharge from service, and the only competent medical 
opinion of record determined that the left wrist arthritis 
was most likely due to the veteran's post-service career as 
an electrician and steel worker, and his guitar playing.  The 
evidence of record fails to establish a relationship between 
the veteran's left wrist arthritis and his military service.  
The preponderance of the evidence is against the claim of 
service connection for left wrist arthritis; there is no 
doubt to be resolved; and service connection for left wrist 
arthritis is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. 
§ 4.3.  

Headaches, Sinusitis & Hypertension

The separation examination report from 1956 is negative for 
complaints, findings or a diagnosis of a chronic headache 
disability, a chronic sinusitis disability, or hypertension.  

Similarly, the current medical evidence of record does not 
show that the veteran has a current headache disability, a 
current sinusitis disability, or hypertension.  Although the 
veteran contends that he has current headaches and sinusitis, 
as well as hypertension, which began during service, he has 
provided no medical evidence to show that he even has the 
claimed conditions of chronic headaches, chronic sinusitis or 
hypertension.  

Although the veteran is competent to report his in-service 
experiences and symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the veteran currently possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses or causation competent.   See Washington v. 
Nicholson, 19 Vet App 362 (2005), citing Layno v. Brown, 6 
Vet. App. 465, 469-71 (1994) (holding that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witness' 
personal knowledge).  In this case, the veteran is not 
competent to provide an opinion as to whether he has a 
chronic headache and/or sinusitis and/or a hypertension 
disability that began during service, nearly 50 years ago.  

Nor is the veteran competent to determine whether he has 
chronic conditions manifested by a headache disability and 
sinusitis.  In sum, the medical evidence of record has never 
shown a diagnosis of a chronic headache disability or chronic 
sinusitis.  Additionally, the record does not reflect a 
diagnosis of hypertension.  A claim for service connection 
requires medical evidence showing that the veteran currently 
has the claimed disability.  See Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Service connection may not be granted 
unless a current disability exists.  In other words, it is 
essential that there be a current disability in order to 
establish service connection.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998).  Absent proof of a current disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

There is no medical evidence establishing a current diagnosis 
of chronic headaches, sinusitis, or hypertension for which 
service connection may be established.  Thus, the 
preponderance of the evidence is against a finding of service 
connection for chronic headache, sinusitis, or hypertension, 
and service connection is not warranted. 

Hearing Loss & Tinnitus

The veteran's separation examination in 1956 is negative for 
complaints, findings or diagnoses of hearing loss or 
tinnitus.  

In support of his claim of service connection for hearing 
loss and tinnitus, the veteran reported that he was exposed 
to acoustic trauma during service.  In March 2003 
correspondence to the veteran, the veteran's private 
audiologist noted that the veteran military service exposed 
him to extremely excessive noise with no hearing protection, 
and that the veteran had no history of workplace noise 
exposure.  An attached audiogram revealed a mild sloping to a 
profound sensorineural hearing loss bilaterally above 1000 
Hz.  Speech discrimination scores in quiet were 72 percent 
for the right ear and 84 percent for the left ear.  The 
audiologist indicated that the configuration of the veteran's 
hearing loss was consistent with individuals who have been 
exposed to excessive noise with no hearing protection.  

At a VA examination in February 2007, the veteran reported a 
history of hearing loss and tinnitus dating back 50 years.  
The veteran also reported military noise exposure from 
firearms, firing range and combat explosions, without the use 
of hearing protection.  The veteran also reported civilian 
noise exposure from carpentry tools, power lawn mower, weed 
eater and leaf/grass blower, without the use of hearing 
protection.  

On examination, the veteran's hearing was normal bilaterally 
from 250-1500 Hz, with mild to severe sensorineural hearing 
loss from 2000-4000 Hz, bilaterally.  Notably, the veteran 
was not able to report any specific event causing or related 
to his hearing loss and tinnitus.  He reported that both 
began over 50 years ago; however, he denied hearing loss and 
tinnitus during or immediately following his military 
service.  He also denied hearing loss and/or tinnitus during 
his first years of work as an electrician following his 
discharge.  Based on that report, the examiner opined that 
the veteran's military noise exposure was not responsible for 
his hearing loss or tinnitus.  The examiner explained that 
once the noise exposure is discontinued, there is no 
significant further progression of hearing loss as a result 
of the noise exposure.  In other words, any hearing loss 
measured in the future (after the one-year period following 
service discharge) could not have been caused by past 
exposure to high intensity noise in the military.  

In sum, the medical evidence in this case shows that the 
veteran has a current hearing loss, and reports current 
tinnitus; however, these conditions were not shown during 
service or for many years following discharge from service.  
Although the veteran's private audiologist attempted to link 
the veteran's current hearing loss to extreme noise exposure 
during service, there is no indication that the veteran's in-
service noise exposure was extreme, or that it was the cause 
of a future hearing loss.  Furthermore, the private 
audiologist does not explain how the veteran could have a 
current hearing loss that began as a result of noise exposure 
during service when no such hearing loss was shown on the 
veteran's discharge examination.  It does not appear that the 
private audiologist had access to the veteran's claims file 
or that the examiner's opinion is based on anything other 
than the veteran's own reported history of his hearing loss 
and tinnitus.  In other words, it appears that the veteran's 
own rendition of his history was merely recorded without any 
supplementary independent medical opinion regarding the 
accuracy of that history.  Evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute medical evidence of the required nexus.  LeShore 
v. Brown, 8 Vet. App. 407, 409 (1995).  In this case, the 
examiner noted that the "configuration" of the veteran's 
hearing loss was "consistent with individuals who have been 
exposed to excessive noise with no hearing protection."  
While this may generally be true, there is no showing of 
hearing loss or tinnitus during service or for many years 
following discharge from service, and the veteran does not 
dispute that his hearing loss began over a year following 
discharge from service.  Moreover, the private examiner does 
not address the large gap of time between service discharge 
and the onset of the hearing loss.  Thus, the private 
audiologist's opinion, which is based on the veteran's self-
reported history, carries little probative value, and does 
not constitute competent evidence of a nexus between the 
veteran's current hearing loss and tinnitus, and service.

Furthermore, the veteran revealed, at the VA examination in 
February 2007, that his hearing loss did not began until more 
than a year following discharge from service.  The February 
2007 examiner logically explained how a hearing loss that 
began more than a year following service could not be the 
result of noise exposure during service, given the time lapse 
between the alleged noise exposure and the onset of hearing 
loss.  

In sum, there is no medical evidence of hearing loss or 
tinnitus during service or within a year following discharge 
from service, and the more probative medical evidence of 
record does not provide a link between the current disability 
and the veteran's period of active service.  The first 
evidence of hearing loss and/or tinnitus comes from a March 
2003 audiogram, over 55 years following discharge from 
service.  Although the veteran sincerely believes that his 
hearing loss and tinnitus are the result of in-service noise 
exposure, the probative evidence of record weighs against the 
claim of service connection.  

As the preponderance of the evidence is against the claims of 
service connection for hearing loss and tinnitus, the 
doctrine of reasonable doubt is not for application.  38 
U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


ORDER

Service connection for prostate cancer is denied.  

Service connection for hypertension is denied.  

Service connection for left wrist arthritis is denied.  

Service connection for a chronic headache disability is 
denied. 

Service connection for chronic sinusitis is denied.  

Service connection for hearing loss is denied.  

Service connection for tinnitus is denied.  


REMAND

It appears that during the course of this appeal, the issue 
of service connection for arthritis of the left hip was 
inadvertently changed to arthritis of the lumbar spine for a 
period of time.  Specifically, the January 2004 Statement of 
the case (SOC) correctly stated the arthritis issues as 
service connection for arthritis of the left wrist and 
arthritis of the left hip; however, a VA orthopedic 
examination in February 2007 addressed complaints of pain in 
the left wrist and lumbar spine, and did not address the left 
hip, as requested by the RO.  The February 2007 Supplemental 
Statement of the Case subsequently listed the arthritis 
issues as "service connection for disabilities of the lumbar 
spine and the left wrist."  

At the outset, the issue of service connection for disability 
of the lumbar spine is not in appellate status.  Importantly, 
however, the issue of service connection for left hip 
arthritis is in appellate status; and, although it appears 
that an April 2007 supplemental statement of the case (SSOC) 
corrected this error, the veteran's left hip arthritis has 
still not been examined, as requested by the RO in January 
2007.  In other words, the February 2007 VA examination was 
supposed to address the left hip arthritis, but addressed the 
lumbar spine instead.  As such, the veteran should be 
afforded another orthopedic examination to determine the 
current nature and likely etiology of the claimed left hip 
arthritis.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file any pertinent private and/or VA 
treatment records showing treatment for 
left hip arthritis.

2.  Schedule the veteran for a VA 
examination to determine the current 
nature and likely etiology of the left 
hip arthritis.  The claims folder must be 
made available to and reviewed by the 
examiner in conjunction with the 
requested study.  The examiner in this 
regard should elicit from the veteran and 
record a full clinical history referable 
to the claimed left hip arthritis.  The 
examiner should first identify if any 
such left hip arthritis exists, and if 
so, should provide an opinion, with 
adequate rationale, as to whether it is 
at least as likely as not (a 50 percent 
or greater probability) that any current 
left hip arthritis had its onset during 
service, based on all of the pertinent VA 
and private medical evidence in the 
claims file.  All findings must be 
reported in detail and all indicated 
testing must be accomplished.  

3.  Following completion of the 
development requested, readjudicate the 
veteran's claim.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC), and an appropriate period of time 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


